PER CURIAM:
Joseph Ziadeh appeals the district court’s order denying relief on his “Affidavit and Complaint.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Monu*377mental Inv. Corp. v. Bell Constr. Co., No. CA-96-936 (E.D. Va. June 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED